Citation Nr: 1434163	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a disability manifested by dizziness.

2.  Entitlement to service connection for a disability manifested by dizziness, to include benign recurrent positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964 and from July 1974 to July 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied reopening the claim for service connection for dizziness, claimed as vertigo.  

On his March 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an August 2011 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  A March 1987 Board decision denied service connection for a disability manifested by dizziness. 

2.  The Veteran did not file an appeal to the March 1987 Board decision and it became final.   

3.  The evidence received since the March 1987 Board decision relates to an unestablished fact (i.e., a diagnosis of benign recurrent positional vertigo and evidence of persistent symptoms since service separation) necessary to substantiate the claim for service connection.



4.  The Veteran has currently diagnosed benign recurrent positional vertigo.

5.  The Veteran first manifested symptoms of vertigo in service.

6.  Symptoms of vertigo have persisted since service separation.


CONCLUSIONS OF LAW

1.  The March 1987 Board decision, which denied service connection for a disability manifested by dizziness, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2013).

2.  The criteria to reopen the claim for service connection for a disability manifested by dizziness have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a disability manifested by dizziness, to include benign recurrent positional vertigo have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a disability manifested by dizziness, to include vertigo has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 
8 Vet. App. 1 (1995). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Disability Manifested by Dizziness

The evidence of record at the time of the March 1987 Board decision consisted of service treatment records, VA treatment records, and an October 1984 VA examination report.  During the October 1984 VA examination, the Veteran reported that he experienced dizziness with sudden turns of the head.  On examination, no neurological findings to account for the complaints of dizziness were found.  

Evidence received after the March 1987 Board decision includes, in pertinent part, an October 2011 VA examination where the Veteran was diagnosed with benign recurrent positional vertigo.  Additionally, new evidenced received after the March 1987 Board decision includes VA treatment records reflecting persistent complaints and treatment for vertigo.  

The Board finds that this new evidence relates to an unestablished fact which may substantiate the claim for service connection for a disability manifested by dizziness (i.e., a diagnosis of benign recurrent positional vertigo and evidence of persistent symptoms since service separation).  Accordingly, new and material evidence has been received to reopen service connection for a disability manifested by dizziness, to now include benign recurrent positional vertigo.  38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of benign recurrent positional vertigo is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Vertigo

The Veteran contends that symptoms of dizziness first occurred in service and have persisted since that time.  

Initially, the Board finds that the Veteran has been diagnosed with benign recurrent positional vertigo.  See October 2011 VA examination report.  Benign recurrent positional vertigo, also known as benign paroxysmal positional vertigo, is defined as "recurrent brief periods of positional vertigo and nystagmus occurring when the head is placed in certain positions such as with one ear down.  It is due to otolithiasis that causes exaggerated movement of the endolymph."  See Dorland's Illustrated Medical Dictionary 2051 (32nd ed. 2012).

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether symptoms of benign recurrent positional vertigo first manifested in service and have persisted since service separation.  Service treatment records reflect that the Veteran complained of dizziness in October 1980 and, following examination, the clinical assessment was viral labyrinthitis.  In 1982, the Veteran was treated for complaints of a headache and dizziness.  The examiner at that time felt that his complaints may have been due to poor ventilation in the office where the Veteran worked where he was surrounded by cigarette smoke.  No neurological or physical pathology was found during service.  In a March 1984 report of medical history, completed by the Veteran at service separation, he stated "yes" as to "dizziness or fainting spells" and specifically noted that he would become dizzy if he moved in in circles.    

In August 1984, and only one month following service separation, the Veteran filed a claim for service connection for "dizziness."  In an October 1984 VA examination, the Veteran reported becoming dizzy with sudden turns of the head.  Upon physical evaluation, the VA examiner noted that there were no neurological findings that could account for the Veteran's complaints of dizziness.

Post-service treatment records include a January 1988 US Naval Hospital treatment note where the Veteran was seen for complaints of dizziness and nausea when standing up from a flat position or when turning his head.  At that time, the Veteran reported that the condition had existed for 20 years.  In January 2005 and December 2008 VA audiology consultation assessments, the Veteran reported a history of vertigo with a spinning sensation.  In a September 2009 VA treatment record, it was noted that the Veteran had a history of vertigo, which was stable at present, but had been recently exacerbated and treated.  See also March 2009 VA treatment record listing vertigo on problem list.  

During an October 2011 VA examination report, the Veteran stated that he had experienced episodes of dizziness when raising from supine to standing position since 1981.  He reported that he had been treated for vertigo on military bases and at VA since 2003.  The VA examiner diagnosed benign recurrent positional vertigo and opined that it was not due to military duties nor was it related to the Veteran's hearing loss disability.  However, the VA examiner did not specifically address whether the Veteran's benign recurrent positional vertigo first manifested in service.  

The Veteran has consistently stated that his vertigo disorder began in service.  See Veteran's statements dated August 1984, April 2009, May 2009, and June 2009.  The Board finds that the Veteran is competent to report symptoms of vertigo because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  In his June 2009 statement, the Veteran noted that he experienced vertigo on numerous occasions after service separation, but was unable to obtain an appointment with VA prior to the episode resolving.  According to the Veteran, this was the reason why he did not have more medical evidence demonstrating active episodes of vertigo.  For instance, the Veteran stated that he had vertigo and nausea on May 18, 2009, but was unable to obtain a VA appointment until June 12, 2009.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether symptoms of benign recurrent positional vertigo first manifested in service.  Although the Veteran was not diagnosed with benign recurrent positional vertigo during service, symptoms of dizziness were reported and noted by the Veteran at service separation.  The Veteran also filed a claim for service connection for "dizziness" one month after service separation.  The remaining evidence of record is consistent with persistently recurring symptoms of vertigo.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that benign recurrent positional vertigo first manifested in service.  For these reasons, the Board finds that service connection for a disability manifested by dizziness, to include benign recurrent positional vertigo, is warranted.  See 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Reopening of the claim for service connection for a disability manifested by dizziness is granted.
Service connection for a disability manifested by dizziness, to include benign recurrent positional vertigo, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


